Citation Nr: 0021150	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  98-10 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for asbestosis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from September 1944 to 
June 1946.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO) which denied a claim of entitlement to service 
connection for asbestosis.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appellant's claim has been 
obtained by the RO.

2.  Even assuming that the appellant currently suffers from 
asbestosis, there is no competent medical evidence linking 
the disorder to the appellant's period of active duty service 
or to reported asbestos exposure in service.


CONCLUSION OF LAW

The claim of entitlement to service connection for asbestosis 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that asbestosis is the result of 
exposure to asbestos while in service.  A veteran has a 
statutory duty to submit a claim that is well grounded.  The 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. § 5107 
(West 1991).  A well grounded claim then, is one that is 
plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded requirement of 
38 C.F.R. § 5107 (West 1991 & Supp. 1997).  Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Establishing service connection requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the asserted in-service disease 
or injury and the present disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well grounded claim set forth in Caluza), cert. 
denied sub nom.  Epps v. West, 118 S. Ct. 2348 (1998).  

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability from service, the Court concluded in Savage that 
chronicity could be shown by "either evidence 
contemporaneous with service or the presumption period or 
evidence that is post-service or post-presumption period."  
Id.

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).
There is no specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure.  McGinty 
v. Brown, 4 Vet. App. 428, 432-33 (1993).  However, the VA 
has published guidelines for compensation claims based on 
asbestos exposure in Department of Veterans Benefits Circular 
21-88-8 (DVB Circular), May 11, 1988.  The DVB Circular was 
subsequently rescinded and its basic guidelines now appear in 
Veterans Benefits Administration Adjudication Procedure 
Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).

The guidelines state that cancers of the lung, asbestosis, 
pleural and peritoneal disorders are among the disorders 
associated with asbestos exposure.  See Ennis v. Brown, 4 
Vet. App. 523, 527 (1993).  The guidelines also note that 
many people with asbestos-related diseases only recently have 
come to medical attention because of a latency period of 10 
to 45 years or more from first exposure to active disease 
development.  A disease-causing exposure may be as short as a 
month or two and may be indirect.  In determining whether a 
veteran's disorder is the result of in-service exposure the 
VA must consider not only evidence of an in-service exposure, 
but also evidence of asbestos exposure before and after 
service.  M21-1, Part III, para. 5.13.  Although a lay person 
is not competent to testify as to the cause of a disease, a 
veteran is competent to testify as to the facts of asbestos 
exposure.  McGinty v. Brown, 4 Vet. App. at 432.

As stated above, the appellant served on active duty from 
September 1944 to June 1946.  In his written statements, the 
appellant has contended that he was exposed to asbestos while 
serving on naval ships, which were built with asbestos 
products.  Service personnel records indicate that the 
appellant served as a seaman, first class, and as an armed 
guard/anti-aircraft gunner.  It is noted that medical records 
from service and from the immediate post-service period are 
negative for complaints, findings, or diagnoses of lung or 
respiratory pathology.

Post-service medical records contain conflicting views 
regarding whether the appellant currently suffers from 
asbestosis.  A July 1997 medical record from the Palm Beach 
VAMC indicated that the appellant had a history of 
asbestosis, as well as a history of exposure to asbestos.  A 
letter from A. J. Schonfeld indicated that a chest x-ray 
revealed bilateral pleural thickening, a disorder that 
follows asbestos exposure and is consistent with a diagnosis 
of pleural asbestosis.  An October 1997 hospital record 
confirmed this bilateral pleural thickening.  On the other 
hand, an August 1997 VA examination showed that the appellant 
had bilateral pleural effusions, which the examiner stated 
were not consistent with asbestosis.  Also of record are 
hospital discharge instructions from Martin Memorial 
Hospital, dated in September 1997, indicating that the 
appellant was diagnosed with bronchitis, possibly due to 
exposure to irritating chemicals.  

Even assuming that the appellant currently suffers from 
asbestosis, (which is by no means clear) the Board concludes 
that the appellant has not submitted evidence sufficient to 
render his claim of service connection well grounded.  
Caluza, 7 Vet. App. at 498.  The veteran has failed to 
provide competent medical evidence which provides a nexus, as 
reflected by medical diagnosis or opinion, between the 
veteran's disability and an incurrence during service.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996) (with 
respect to medical nexus for well groundedness, the claimant 
must supply objective medical evidence to support claim); cf. 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (presentation of 
well grounded claim triggers necessity to seek medical 
evidence to verify or not verify claim provided medical 
evidence already of record supports claim on the nexus 
question).

The Board has considered the appellant's contentions on 
appeal that his current disability was incurred as a result 
of exposure to asbestos while in service; however, this 
evidence alone cannot meet the burden imposed by 38 U.S.C.A. 
§ 5107(a) with respect to a relationship between the 
disability and his service.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The appellant's lay assertions will 
not support a finding on medical questions requiring special 
expertise or knowledge, such as diagnosis or causation of a 
disease.  Id. at 494-95.  Moreover, it is not shown that the 
appellant is competent himself based on medical training and 
professional status to render a medical diagnosis or opinion.  
On the basis of the above findings, the Board can identify no 
basis in the record that would make the veteran's claim of 
service connection plausible or possible.  38 U.S.C.A. 
§ 5107(a); see also Grottveit, 5 Vet. App. at 92; Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-11 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the basis of a medical nexus.

Accordingly, the Board must deny the appellant's claim of 
service connection for asbestosis as not well grounded.


ORDER

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for asbestosis is denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

